DETAILED ACTION
This Office Action is in response to Applicant’s response filed 11 December 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to claim 1, which requires the first bladder portion is “positioned such that grasping of tissue between the first and second jaws imparts an external force directly on the first bladder portion and on the working face of the first jaw”, overcomes Worrell’991 because Worrell’991’s first bladder portion (3402) is covered by element 3404 so the working face of the jaw does not directly receive an external force. 
However, upon further search and consideration, a new reference, Williams’394 is relied upon to reject the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 24 recites the limitation "the working surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (US Patent Application 2018/0325394).
Claim 1: Williams’394 teaches an elongate shaft (16; Figure 1) and an end effector (20)  at the distal end of the shaft and having first and second jaws (22a, 22b). The jaws pivot relative to each other between an open and closed position (paragraph [0034]). 
Williams’394 discloses a fluid filled sac including a first bladder portion (50a), a second bladder portion (54a), a tube extending between the first and second bladder portions (54a) (see annotated copy of Figure 3 below)

    PNG
    media_image1.png
    500
    942
    media_image1.png
    Greyscale
 
The first bladder portion (50a) is positioned such that grasping of tissue between the jaws will impart an external force directly on the first bladder portion and on the working face of the first jaw (at 32a, 42a and the ridge identified in the annotated copy of Figure 3 above). 
Williams’394 further discloses a sensor (60a) operatively coupled to the second bladder portion to produce a sensor signal indicative of the fluid pressure within the fluid filled sac (paragraph [0041]). 
Claim 2, 22, 24: Williams’394 discloses a recess (44) in the working face of the first jaw which provides a snug interfit with the first bladder portion (50a) (Figure 2; paragraphs [0038], [0039]). 
Claim 3: Williams’394 discloses the first bladder portion is disposed upon the working face of the first jaw (Figure 3) and the surgical instrument includes a cap fit (36) about the first jaw and the first bladder portion to hold the first bladder portion (50a) in place at the working face of the first jaw (paragraph [0038], [0039]). 
Claim 4: Williams’394 discloses the sensor (60a) may be located at any suitable location within the inflatable member including within the tube (54a) (paragraph [0041]). The tube (54a) extends into the shaft (see Figure 3). 

Claim 21, 23: Williams’394 discloses the first bladder portion (50a) protrudes from the working face of the first jaw towards the second jaw (last sentence of paragraph [0039] explicitly discloses the first bladder portion can protrude outwardly  from the working face of the first jaw). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        
4 February 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771